151 Ga. App. 100 (1979)
258 S.E.2d 915
MOORE
v.
THE STATE.
57811.
Court of Appeals of Georgia.
Submitted May 7, 1979.
Decided September 4, 1979.
Robert M. Coker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Victor Alexander, Jr., Assistant District Attorneys, for appellee.
SHULMAN, Judge.
A jury found appellant guilty of rape. On appeal, we affirm.
1. The victim's testimony that the accused had raped her, coupled with medical evidence and testimony *101 concerning the victim's actions and demeanor following the rape, was sufficient evidence to authorize the conviction. Johnson v. State, 239 Ga. 116 (236 SE2d 65). The verdict is not subject to attack on the general grounds.
2. Based on Simpson v. State, 12 Ga. App. 292 (4) (77 SE 105), appellant submitted a request to charge which would require the jury to give the accused the benefit of the doubt and to convict of a lesser offense if the jury had a reasonable doubt as to which of two or more offenses the accused might be guilty. Appellant asserts that the trial court erred in failing to instruct the jury in the language of the requested charge and further compounded this error by instructing the jury that the lesser offense could be considered only if the jury found the accused not guilty of the greater offense. We find no error here.
The trial court instructed the jury that an acquittal was in order if the jury entertained a reasonable doubt as to the accused's guilt of the offenses set forth in the court's charge. We conclude that the charge as given was more favorable to the accused than the requested charge and that the court did not commit reversible error in failing to charge in the exact language requested. DuPre v. State, 153 Ga. 798 (9) (113 SE 428). Cf. Simmons v. State, 149 Ga. App. 830 (5) (256 SE2d 79). As given, the charge correctly stated the law as to the consideration of a lesser included offense. Powers v. State, 150 Ga. App. 25 (5) (1979).
Judgment affirmed. Deen, C. J., and Carley, J., concur.